Citation Nr: 9903277	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  98-04 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a skin disorder on a 
direct basis or as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  The veteran was awarded the Vietnam Service 
Medal and the Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied service connection for a 
skin disorder on both a direct incurrence basis and as a 
residual of exposure to Agent Orange.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A skin rash of the face and neck shown on a couple of 
occasions during active service and diagnosed as mild 
urticaria was representative of an acute and transitory 
disorder, which resolved without any residual impairment, and 
is not related to any current skin disorder, to include 
exposure to herbicide agents used in Vietnam.


CONCLUSION OF LAW

A chronic skin disorder was not incurred in or aggravated by 
wartime service may not be presumed to have been incurred 
therein, and may not be presumed to have been the result of 
exposure to herbicide agents.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction and Applicable Laws and Regulations

The veteran contends that the RO erred in failing to grant 
entitlement to service connection for a chronic skin disorder 
on a direct basis or as residual to Agent Orange (AO) 
exposure.  It is contended that the veteran was exposed to AO 
herbicide during his tour in the Republic of Vietnam; that 
his service medical records reflect inservice treatment for a 
rash on several occasions; and that he has submitted current 
medical evidence of record from a private physician 
indicating that he has a chronic skin disorder as a result of 
exposure to Agent Orange.  The veteran maintains that he did 
not have any post-service exposure to Agent Orange.  The 
veteran contends that during service, he received treatment 
from a Dr. Howard for his skin disorder but that he is 
deceased.  He maintains that he did not seek continuous 
medical treatment for his skin disorder because of the lack 
of long term relief he received from various sources.  In 
support of his contentions, the veteran submitted a VA 
patient data card which had the words "Agent Orange" 
inscribed on it.  

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic skin disorder on a direct 
basis and as secondary to AO exposure is plausible and is 
thus "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  We further find that the facts relevant 
to the issue on appeal have been properly developed and that 
the statutory obligation of VA to assist the veteran in the 
development of his claims has been satisfied. 38 U.S.C.A. § 
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran, that he has been afforded a comprehensive VA 
dermatological examination in connection with his claim.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).

Further, for the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b)(1998).

Governing law and regulations provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service. 38 C.F.R. §§ 3.307(a)(6) (1998).

Where a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (1997).  The VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not appropriate for any condition for 
which the Secretary has not determined that a presumption of 
service connection is warranted.  59 Fed. Reg. 341 (1994).



II.  Factual Background

Service medical records reveal that in February 1966, the 
veteran received treatment for a rash on his extremities.  It 
was noted that the veteran had received a yellow fever shot 
in the morning and that by the afternoon, he had developed a 
rash.  The veteran was diagnosed as having mild urticaria and 
was prescribed lotion and Benadryl.  In April 1966, the 
veteran was seen for a rash on his face and neck which he 
reported having during the previous two days.  The impression 
of the examiner was rubella.  In November 1967, the veteran 
was seen for complaints of a rash on his face which itched, 
and it was reported that the veteran had developed a rash on 
the face while in Vietnam six months previously.  The 
impression of the examiner was facial rash.  At an 
examination for separation, conducted in January 1968, the 
veteran's skin was found to have been normal and it was noted 
that he had a rash on his face.  

Pertinent post-service medical evidence includes VA and 
private medical evidence dating from 1982 to 1998.  The first 
post-service evidence of any skin disorder was in 1982 when 
the veteran was seen at a VA outpatient clinic and was 
diagnosed as having tinea versicolor on his torso and arms.  
At that time, the veteran indicated that his skin rash had 
begun in 1968.  VA outpatient reports, dating from 1990 to 
1997, reveal that in August 1990, the veteran reported that 
he had been exposed to Agent Orange when he was seen for an 
unrelated disorder.  In July 1996, the veteran was diagnosed 
as having eczema.  In October 1996, the veteran complained of 
having skin lesions on his scalp and left lower extremity 
which had began the Thursday prior to the examination.  It 
was noted that the lesion would first occur as blisters and 
then form ulcerations.  The veteran denied any injury to the 
site of the scars or any previous occurrences.  He was 
diagnosed as having multiple skin lesions.  

In June 1997, the veteran was examined by Eugene M. Pruitt, 
M.D., and complained of a rash which he attributed to being a 
result of exposure to Agent Orange. 

During an August 1997 VA examination, it was reported that 
the veteran had a long history of dry skin and that he came 
to the examination for an evaluation of dark raised bumps on 
his arms and legs.  The report noted that the veteran was 
concerned about a pruritic eruption around his waistline 
where his underwear came into contact with his skin.  The 
veteran also reported having a long history of scaling on his 
scalp, as well as itchy bumps on his neck.  He denied any 
atrophic history.  He related that he used "Cheer" 
detergent for his laundry, over-the-counter moisturizers, 
which had a minimal effect, and had limited his shaving as a 
result of a rash on his neck.  The veteran was diagnosed as 
having irritant dermatitis, possibly secondary to elastic 
versus detergent, pseudofolliculitis barbae on the neck, 
seborrheic dermatitis on the scalp and prurigo nodularis over 
body surfaces.  

Private medical records, submitted by Eugene M. Pruitt, M.D., 
dating from September 1997 to March 1998, reveal that in 
September and December 1997, the veteran was diagnosed as 
having hyperpigmented papulosquamous eruptions on the neck 
and shoulders and long-standing tinea versicolor, 
respectively.  In March 1998, the veteran complained of skin 
pruritus and a rash which remained unchanged despite the use 
of medication.  The assessment of Dr. Pruitt was that the 
veteran had resistant "pitipporon dermatitis" which was 
directly related to service in Vietnam, that such disability 
was common among Vietnam serviceman, especially the 
persistent form, and that it was contributing to his chronic 
pruritus.  

A VA skin examination report, dated in May 1998, reflects 
that the veteran complained of skin discoloration of the 
neck, arms and axillary regions which had been present since 
1966 and was associated with pruritus.  The veteran reported 
that his skin problems were intermittent and occurred 
primarily in the spring and summer months.  He related that 
his skin was pruritic and that he would get blisters, 
especially in the summertime.  It was noted that the veteran 
used over-the-counter products which helped alleviate 
itching.  The veteran was diagnosed as having acanthosis 
nigricans involving the neck and axillary regions, tinea 
versicolor of the posterior shoulders and prurigo nodularis 
involving the arms and upper back.  The examiner indicated 
that the aforementioned conditions were fairly common and 
that the tinea versicolor was related to overgrowth of years 
usually present on the skin, and had a tendency to recur.  
The extent of pruritus associated with it was variable.  The 
examiner concluded, after a review of the claims file, that 
the two clinical visits in service by the veteran were two 
completely different diagnosis's from the current examination 
and clinical findings.  Therefore, it was the opinion of the 
VA examiner that it was at least as likely as not that the 
current skin condition was not service related. 

In a follow-up addendum to the May 1998 VA examination, the 
examiner reiterated  her conclusion that the two in-service 
documentations in the veteran's claims file regarding skin 
conditions revealed diagnosis's of facial rash and hives 
which were different from his current skin disorder(s), and 
as such, the current skin disorders were not service-
connected.  

II.  Analysis

A.  Direct incurrence basis

The Board finds that symptoms of a rash of the extremities 
were shown on a couple of occasions during active service, 
and that no evidence of a skin disorder was subsequently 
shown prior to 1982, more than 15 years following service 
separation.  The Board finds that the inservice symptoms of 
rash of the extremities were representative of an acute and 
transitory disorder, resolving without residual impairment, 
and that continuity of treatment is not established, as 
required under the provisions of 38 C.F.R. 3.303(b)(1998).  
In support of such conclusion, the Board notes the medical 
conclusion of the VA physician in May and June 1998 in which 
it was determined that the two clinical visits during service 
were completely separate disorders than the current skin 
disorder found during the examination and that it was at 
least as likely as not that that the current skin condition 
was not related to complaints noted during service.  
Accordingly, the Board finds that the preponderance of the 
evidence demonstrates that service connection for a chronic 
skin disorder on a direct basis is not warranted.

B.  Agent Orange

As noted previously, the service medical records show that 
the veteran was treated on a couple of occasions during 
active service for a skin rash of the face and neck which was 
diagnosed as mild urticaria and rubella; that the first post-
service evidence of a skin disorder was in 1982 when the 
veteran was diagnosed as having tinea versicolor on the torso 
and arms, more than 15 years after final service separation; 
that the veteran was also diagnosed as having eczema, 
multiple skin lesions, hyperpigmented papulosquamous 
eruptions on the neck and shoulders, irritant dermatitis, 
pseudofolliculitis barbae on the neck, seborrheic dermatitis 
of the scalp, prurigo nodularis over body-surfaces and long-
standing tinea versicolor.  However, none of the 
aforementioned skin disorders are included in the conditions 
which may be presumptively service-connected in Vietnam 
veterans with herbicide exposure under the provisions of 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) (1998).

While the Board has taken note of the March 1998 medical 
opinion of Dr. Pruitt, wherein it was indicated that the 
veteran had resistant "pitipporon dermatitis" which was 
directly related to service in Vietnam and was a disease 
which was common among Vietnam servicemen, the Board has 
accorded more weight to the May 1998 opinions of the VA 
examiner.  In doing so, the Board finds that the opinions, 
rendered by the VA examiner in May 1998, were based upon a 
thorough review of the entire claims file, to include in-
service and post-service symptomatology.  As this medical 
opinion is based only on accurate or verified history, and a 
thorough review of all clinical records, to include the March 
1998 opinion Dr. Pruitt, and other findings and opinions of 
record, the Board finds this report to be highly probative of 
the issue at hand.  Therefore, the Board accords greater 
weight to this opinion than to the opinion of Dr. Pruitt. See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992) ("[t]he BVA has 
the duty to assess the credibility and weight to be given the 
evidence")); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The Board observes that the veteran, in statements to the RO, 
maintains that he has an acquired skin disorder as a result 
of service, to include exposure to Agent Orange.  However, 
the veteran is not shown to be competent to offer a medical 
opinion as to the etiology of the disability noted during 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While a 
veteran can report his symptoms, his statements as to the 
cause of any skin disability must be supported by competent 
medical evidence, not merely allegations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).

In light of the foregoing, the Board is of the conclusion 
that the preponderance of the evidence is against the 
veteran's claim for a skin disorder on a direct basis and as 
a residual of exposure to Agent Orange.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, the preponderance of the evidence is against 
the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for a skin disorder on a direct basis or 
as a residual of exposure to Agent Orange is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 6 -
